This is the second appeal involving the construction of the will of William B. O'Brien, deceased (Knight v. O'Brien,202 Ala. 440, 80 So. 824); the question then considered being the quality of estate the two sons of the testator took in the property described in item 1 of the will. It was decided that they took an absolute fee. In determining the inquiry then presented, the whole will was considered, and among other features the provisions quoted in that opinion from the fifth item; and in definition of its effect it was declared, upon the apt authority of McRee v. Means, 34 Ala. 349, 377, that the exaction, in the then quoted provision, of such reasonable rent as might be necessary to fully and completely carry into effect the provisions of the will, imposed only a personal charge. In the application for rehearing in this cause it is stated that the provision above referred to, in item 5, "would by its own terms be destroyed by the death or marriage of the widow," thus necessarily affirming that no charge upon the land devised to the two sons was intended or effected by the testator. If, as has been held, the provisions of item 5 for a reasonable rent did not operate to impose a charge upon the land devised to the two sons, it seems quite clear to me that a charge upon other real estate was not imposed by other provisions of the will of Mr. O'Brien.
Furthermore, a consideration of the whole will convinces me that the testator intended to repose in his widow a personal trust, based upon personal confidence in her judgment, to provide for the support of his sisters during the life of his widow; and, hence, did not, in any sense, impose upon the real estate a charge to provide the means necessary to accomplish his purpose with respect to the maintenance and support of his three sisters. Therefore, when Anna E. O'Brien died, the power created and the trust designed in the will terminated.
For these reasons I concur in the reversal entered.
BROWN, J., concurs in the foregoing.